DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s arguments and remarks filed on September 30, 2021 have been reviewed and considered.  Claims 26-37 are pending in which claims 26-27 have been amended.

Response to Arguments
Applicant's arguments filed on September 30, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: For instance, claim 26, as amended, recites a side rail configured to be mounted to a side portion of the helmet, the side rail having a shock cord channel enclosed in the side rail. The Applicant submits that Hartline does not disclose a side rail having a shock cord channel enclosed in the side rail.
	Examiner’s Response:  As necessitated by applicant’s amendment, please see the updated rejection below concerning Hartline et al. (USPN 2,649,019).

	Applicant’s Second Argument:  Claim 26 is also amended to recite that the shock cord is attachable to an accessory when the shock cord is in the extended position, and that the shock cord is detachable from the accessory when the shock cord is in the retracted position.

	However, as shown below in Figures 3-4, Hartline’s contracting cable 25 is not attachable to an accessory when in an extended position and detachable from the accessory when in a retracted position, as required by amended claim 26. First, it should be noted that Hartline’s contracting cable 25 is not attached to an accessory (e.g., accessory 43); rather it is attached to bail member 17 at one end and is attached to an abutment block 30 at the other end. Further, Hartline’s contracting cable 25 does not appear to be detachable. In fact, the contracting cable is attached to both the bail member and the abutment block in both a retracted position and extended position.
	Examiner’s Response:  As necessitated by applicant’s amendment, please see the updated rejection below concerning Hartline et al. (USPN 2,649,019).  Further, please note that the shock cord (via 25, via right side) is detachable (see Figure 2) from the accessory (via 43) when the shock cord (via 25, via right side) is in the retracted position (note contracting positions, Figures 1-4, Col. 5, lines 25-55-see Figure 2).  Applicant additionally does not claim wherein the shock cord is directly attached to the accessory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the accessory" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Please note that there are two accessories claimed in claim 26 in lines 2 and 8.  Which accessory does line 9 accessory refer to?  Or is it the same accessory?  The examiner believes the applicant means to claim one accessory and the claims will be examined as such.  Claims 27-37 depend from rejected claim 26 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) accordingly.
Claim 34 recites the limitation "the accessory" (x2) in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Please note that there are two accessories claimed in claim 26 in lines 2 and 8.  Which accessory does each of the accessories in claim 34 refer to?  Or is it the same accessory?  The examiner believes the applicant means to claim one accessory and the claims will be examined as such.
Claim 37 recites the limitation "the accessory" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Please note that there are two accessories claimed in claim 26 in lines 2 and 8.  Which accessory does the accessory in claim 37 refer to?  Or is it the same accessory?  The examiner believes the applicant means to claim one accessory and the claims will be examined as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-32 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hartline et al. (USPN 2,649,019) (hereinafter “Hartline”).
	Regarding Claim 26 (as best understood), Hartline discloses of an accessory attachment assembly (via Figures 1-4) for a helmet (1), comprising:
	a front support (via 4) for connecting an accessory (43) to a front portion (see Figure 1) of a helmet 1); 	
	a side rail (27, note right side of the pair) configured to be mounted to a side portion of the helmet (1 in conjunction with 5, see Figure 1, Col. 3, lines 70-75, Col. 5, lines 21-54), the side rail having a shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30) enclosed in the side rail (27); and
	a shock cord (via 25, via right side) attached to (via 27, right side) the side rail (via 27), the shock cord (25) being moveable between a retracted position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) inside the shock cord channel (via 27, right side) and an extended position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) outside the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30), 
	wherein:
	the shock cord (via 25, via right side) is attachable (see Figure 1) to an accessory (via 43) when the shock cord is in the extended position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55), see Figure 1,
	the shock cord (via 25, via right side) is detachable (see Figure 2) from the accessory (via 43) when the shock cord (via 25, via right side) is in the retracted position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55), and
	at least a portion of the shock cord (via 25, via right side) is enclosed inside the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30) when the shock cord is in the retracted position (note contracting positions, Figures 1-4, Col. 5, lines 25-55), (Figures 1-4, Col. 3, lines 52-75, Col. 5, lines 21-55).

	Regarding Claims 27-32 and 34-36, Hartline discloses the invention as claimed above.  Further Hartline discloses:
	(claim 27) further comprising: a second side rail (via 27, note left side of the pair) configured to be mounted to a second side portion of the helmet (1) opposite to the side portion (see Figure 1, Col. 3, lines 70-75, Col. 5, lines 21-54), the second side rail having a second shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30) enclosed in the second side rail (via 27, note left side of the pair) that extends along a length of the second side rail (via 27, note left side of the pair) (see Figure 1, Col. 3, lines 70-75, Col. 5, lines 27-30); and
	a second shock cord (via 25, via left side) being moveable between a retracted position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) inside the second shock cord channel (via 27, left side) and an extended position (note contracting positions, Figures 1 & 3-4, Col. 5, lines 25-55) outside the second shock cord channel (via 27, left side);
	(claim 28), wherein the shock cord (via 25, via right side) includes an anchor (via 30) that attaches the shock cord (25) to the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30), (see Figures 1 & 2, Col. 5, lines 27-47);
	(claim 29), wherein the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30) has a first end (note rearward side) and a second end (note forward side), the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30) having an outlet (via 17k) at the second end (see Figure 3), and wherein the anchor (via 30) attaches the shock cord (25) to the first end (note rearward side) of the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30);
	(claim 30), further comprising an outlet (via 30) connected to (via 25) the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30), wherein the outlet (via 30) widens beyond a width of the shock cord channel (via internal, hollow part of 27, Col. 5, lines 27-30), see Figure 2;
	(claim 31), further comprising a hook (17m) attached to an end of the shock cord (25) (see Figure 3), wherein the hook (17m) is positioned in the outlet (via 17k) when the shock cord (25) is in the retracted position (see Figure 3);
	(claim 32), further comprising a hook (via the attachment of 17m & 19, see Figure 3) attached to an end (see Figure 3) of the shock cord (25);
	(claim 34, as best understood), wherein the shock cord (25) is configured to attach to (via 17 & 14) the accessory (43) to stabilize the accessory (via 43, see Figures 1-4, (via upward or downward position, see Figure 1, Col. 5, lines 21-55, 70-75, Col. 6, lines 1-41, Col. 7, lines 1-59);
	(claim 35), wherein the shock cord channel (via 27, right side) extends along a length of the side rail (via 5, note right side of the pair) via Figure 1;
	(claim 36), further comprising the helmet (1);
	(claim 37, as best understood), further comprising the accessory (43), (Figures 1-4, Col. 3, lines 52-75, Col. 5, lines 21-55, 70-75, Col. 6, lines 1-41, Col. 7, lines 1-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartline (USPN 2,649,019) in view of Irwin, Jr. (USPN 3,703,750).
	Regarding Claim 33, Hartline discloses the invention as substantially claimed above.  Hartline does not disclose wherein the shock cord comprises an elastic cord.
	Irwin discloses of a shock cord (via 10) for an accessory assembly for a helmet wherein the shock cord comprises an elastic cord, (Col. 1, lines 35-42, Col. 2, lines 1-10).  
	Therefore, it would have been oblivious to one of ordinary skill in the art at the time the invention was made to provide the shock cord of Hartline to be an elastic cord as taught by Irwin for free sliding of the band which allows for easier adjustment for an accessory to a user’s face.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732